Conviction for transporting intoxicating liquor; punishment, one year in the penitentiary.
This record shows the motion for new trial herein to have been overruled August 24, 1928, at which time notice of appeal was given. The bills of exception and statement of facts were filed December 1, 1928. This was more than ninety days after the giving *Page 439 
of notice of appeal, and we are not at liberty to consider them in view of this fact. The trial court has no power to extend the time for filing bills of exception and statement of facts beyond ninety days after the giving of notice of appeal. Art. 760 Cow. C. P.
No error appearing, the judgment will be affirmed.
Affirmed.